Exhibit 99.1 CONTACT:Jeff UngerVice President Investor Relations (561) 482-9715 Destination XL Group, Inc. Reports Second-Quarter 2015 Financial Results +11.9% DXL Comparable Sales Increase, Building On +11.3% Comp Increase in Second Quarter 2014; Company Affirms Guidance for Fiscal 2015 CANTON, Mass., August 27, 2015 –Destination XL Group, Inc. (NASDAQ: DXLG), the largest omni-channel specialty retailer of big and tall men's apparel, today reported operating results for the second quarter of fiscal 2015. Second-Quarter Fiscal 2015 Highlights · Total comparable sales increased +6.7%, on top of +7.0% in the prior-year quarter · 111 DXL retail stores, open at least 13 months, had an +11.9% comparable sales increase on top of +11.3% in the prior-year quarter · Operating loss of $(0.2) million versus an operating loss of $(2.6) million in the prior-year quarter · EBITDA from continuing operations increased 116% to $6.8 million from $3.1 million in the prior-year quarter · Sales per square foot for the DXL retail stores, on a rolling 12-month basis, were $172, compared with $156 for the prior-year quarter Management Comments “Our outstanding second-quarter results continue to demonstrate that our long-term plan is working, as we delivered improvements in both sales and profitability,” said President and CEO David Levin. “Once again, our DXL retail stores produced a double-digit sales comp increase of +11.9%, on top of +11.3% from the second quarter last year. In fact, sales growth accelerated through the quarter, from the combination of favorable weather, increased store traffic, higher average transaction and greater sales to end-of-rack customers. “EBITDA for the quarter was $6.8 million – a 116% increase from the second quarter of 2014. Our new DXL stores are exceeding our expectations, and our total customer growth for the first six months of 2015 has already outpaced our total customer count growth for all of fiscal 2014.We are trending to the higher end of our guidance for fiscal 2015, and we remain on track with our fiscal 2016 projections for sales of $470 million and EBITDA of $35 million,” Levin said. “We also are very excited to announce that after a detailed analysis of our existing Casual Male and DXL store portfolio, we have identified approximately 400 DXL store opportunities nationwide, compared with our previous estimate of 250. Increasing brand awareness, the success of our smaller footprint stores and the introduction of the DXL outlet stores enable us to expand our reach beyond previous estimates. We are generating sufficient free cash flow to fund the planned expanded roll-out, and we anticipate healthy returns on invested capital based on our experience to date. Consequently, we now expect to open 30 to 40 DXL stores per year through fiscal 2020, which we believe will translate into higher revenue and profitability than previously forecast, beginning in 2017,” Levin concluded. Second-Quarter 2015 Results Sales For the second quarter of fiscal 2015, total sales rose 9.6% to $114.1 million from $104.2 million in the second quarter of fiscal 2014. The increase of $9.9 million in total sales was primarily the result of higher sales at DXL stores of $16.9 million. On a comparable basis, total transactions in the Company’s DXL stores were up 9.2% over the prior-year second quarter. The DXL stores are experiencing increased store traffic, as well as improved conversion of store traffic to top-line sales, both of which contributed to the overall increase in transactions.
